DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The affidavit under 37 CFR 1.130a filed on 5 January 2021 is sufficient to overcome the rejection of claims 1-3, 5-8, and 10-20 based on WO 2016/013442.  As set forth in the affidavit, the subject matter of the prior publication, which was relied upon in rejecting the aforementioned claims was contributed by one or more co-inventors of the instant application. Therefore, the reference is unavailable as prior art under 102(a)(1) because of the exception in 102(b)(1)(A). The reference is also as such unviable as prior art under 102(a)(2) because it is not described in a publication which “names another”.  
Applicant has also further provided a statement under 102(b)(2)(C) establishing common ownership not later than the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Bakelite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the substrate in the testing method and, accordingly, the identification/description is indefinite. The rejection may be overcome by updating the claim to refer to the substrate using the chemical name polyoxybenzylmethylenglycolanhydride.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires tackifier consisting of TL (i.e. 100% TL). Therefore, claim 14, which requires for 30% by weight of more tackifier resin of all tackifier resin fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1 – 3, 5 – 8, & 10 – 20 are rejected under 35 U.S.C. 103 as obvious over Jozuka et al. (US 2012/0189829 A1), as evidenced by Takeda Sangyo Polygrace® polyurethane film.
	With regard to claim 1, Jozuka et al. teach a pressure sensitive adhesive (PSA) sheet comprising a substrate formed of a non-porous polyurethane-based resin film (paragraphs [0022] – [0023]) and a pressure sensitive adhesive layer comprising an acrylic base polymer and a tackifier resin (paragraphs [0055] & [0098]).  The tackifier resin may be used a combination of two or more species (paragraph [0067]) and preferably has a softening point of from 80°C  or higher and 170°C or less (paragraph [0070]), which overlaps with Applicant’s claimed range of 50°C – 105°C.  It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
Jozuka et al. do not teach the elongation recovery (claim 1), displacement of the PSA layer(claim 1).  



Applicant’s PSA Sheet
Jozuka et al.
Adhesive sheet

Thickness 30 µm or more (claim 19) and 250 µm or less (claim 3)

13.5 µm or less (paragraph [0006])
Applicant’s PSA layer
Thickness 250 µm or less (claim 3)

PSA layer thickness of 3.5 µm or less (P0006)
Tackifier (adhesive) (claim 1)
May have a tackifier TL having a softening point of 105C or lower and tackifier TH having softening point of 105C or higher and 170C or lower (P0071).
Softening point 50°C – 105°C (claim 1)
TL is Rosin-based resin (claim 13), Such as triethylene glycol ester, glycerin ester, pentaerythritol ester (spec, paragraphs [0057] – [0058])
TL >10 parts by weight (claim 5), >15 parts by weight (claim 12) by weight base polymer; TL accounts (claim 14) and preferably 75 wt.% or higher, more preferably 97 wt.% or higher (spec paragraph [0070]).



The tackifier resin TL may contain one or more kinds of rosin-based resins in combination (P0067).
TL is rosin-based, such as terpene and pentaerthritol ester resin (P[00068] & [0097]), 
TL is 10 – 45 parts by weight by 100 parts by weight base polymer (P[0072])

Base polymer (adhesive) (claim 1)
Acrylic polymer (claims 6 & 16) 
Glass transition temperature (Tg) of -25°C or lower (claim 11), the copolymer contains 30 parts 2-ethylhexyl acrylate, 70 parts n-butyl acrylate, 2 parts acrylic acid, and 0.1 parts 4-hydroxybutyl acrylate (working examples)

Acrylic base polymer (P0022), preferably a copolymer having a Tg of -25°C or below (P [0048]), wherein the copolymer contains 27 parts 2-ethylhexyl acrylate, 70 parts n-butyl acrylate, 2 parts acrylic acid, and 0.1 parts 2-hydroxyethyl acrylate (paragraph [0097])
Crosslinking agent (claim 7)
Isocyanate-based crosslinking agent (claims 7 & 15), such as CORONATE L® (paragraph [0076]), present in the amount of 0.1 to 10 parts by weight based on 100 parts by weight of the base polymer (spec, paragraph [0074])

Isocyanate-based crosslinking agent (P [0016]), such as CORONATE L® (P [0097]), present in the amount of 0.1 to 6 parts by weight based on 100 parts by weight of the base polymer (P [0066])
Applicant’s Substrate 
Non-porous polyurethane (claim 1) 
Non-porous polyurethane of thickness 10 µm or less (P[0023] & [0074]).  


As shown in the table above, the pressure sensitive adhesive sheet taught by Jozuka et al. encompasses sheets substantially identical to Applicant’s pressure sensitive sheet.  Therefore, those PSA layer would have the same properties (holding power test of 0.5 mm or more, maximum tensile strength at 100% elongation of 7N/10 mm or less, distance returned of 0.05 mm or greater, elongation at break of 200% or greater).
Although Jokarta teach a thinner polyurethane film than Applicant, as evidenced by Takeda Sangyo Polygrace® polyurethane films (section 3: recovery elasticity), one of ordinary skill in the art would expect a thinner polyurethane film to have a better elongation recovery at 100% than a thicker film. Therefore, the PSA sheet would have a recovery at 100% of greater than 70%.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
With regard to claim 2, Jozuka et al. do not teach the maximum tensile strength of the PSA sheet. However, as shown in the table above, the pressure sensitive adhesive sheet taught by Jozuka et al. encompasses sheets substantially identical to Applicant’s pressure sensitive sheet.  Therefore, those PSA sheets would have the same properties (holding power test of 0.5 mm or more, maximum tensile 
With regard to claim 3, the substrate has a thickness of 10 um or less and the PSA layer has a thickness of 3.5 or less (paragraph [0006]). Therefore, the pressure-sensitive adhesive has a thickness of 250 µm or less.
With regard to claim 5, the tackifier is present in the amount of preferably 10 parts by weight to 45 parts by weight based on 100 parts by weight acrylic polymer (base polymer) (paragraph [0072]).
With regard to claim 6, as discussed in the table above, the base polymer is an acrylic polymer.
With regard to claim 7, as discussed in the table above, the PSA layer comprises a crosslinking agent.
With regard to claim 8, the PSA layer taught by Jokurta et al. is similar to Applicant’s. Therefore, the PSA distance returned of the adhesive layer when a holding power test is applied is inherent.
With regard to claim 10, Elongation recovery, as discussed above for claim 1, is quantitative measurement of stretchiness.
With regard to claim 11, the pressure sensitive adhesive has a glass transitinon temperature of preferably -20°C or lower and -100°C or higher (paragraph [0049]).
With regard to claim 12, as discussed above for claim 5, the tackifier is present in the amount of preferably 10 parts by weight to 45 parts by weight based on 100 parts by weight acrylic polymer (base polymer) (paragraph [0072]).
With regard to claim 13, the tackifier comprises a rosin-based resin (paragraphs [0067] – [0068]).
With regard to claim 14, as discussed for claim 1 above, the tackifiers may be used alone, and therefore a single tackifier may be present in the amount of 100% of all tackifier resins.
claim 15, the crosslinking agent comprises an isocyanate-based crosslinking agent (paragraph [0097]).
With regard to claim 16, considering the Jokarta et al. teach the same amount of isocyanate crosslinking agent and the same amount of hydroxyl monomer, as shown in the table above, the reference teaches “the isocyanate-based crosslinking agent is used in an amount up to 40 times that of the hydroxyl group-containing monomer”. 
With regard to claims 17 – 18, as shown in the table above, the pressure sensitive adhesive sheet taught by Jozuka et al. encompasses sheets substantially identical to Applicant’s pressure sensitive sheet.  Therefore, those PSA sheets would have the same properties (holding power test of 0.5 mm or more, maximum tensile strength at 100% elongation of 7N/10 mm or less, distance returned of 0.05 mm or greater, elongation at break of 200% or greater).
With regard to claim 19, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With regard to claim 20, Jozuka et al. teach a pressure-sensitive adhesive sheet that meets the limitations of claim 1. The use of the sheet in a flexible device is an intended use of the sheet. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is nothing that would preclude the claimed sheet from being used in a flexible device.

Response to Arguments
Applicant argues, “The examiner rejects claims 12 – 14, alleging it is unclear if the tackifier resin TL in claims 12 – 14 refers to all the species of tackifier TL recited in claim 1 or if it refers to only one. Applicants respectfully disagree with the examiner’s assertion, as there is nothing in claims 12 – 14 that indicates that anything less than the total amount of tackifier is being referred to. However, Applicants amend the claim to remove the reference to “TL” in each claim” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 12, the rejection of claims 12 – 14 under 35 U.S.C. §112(b) are withdrawn. 
However, Applicant’s claim 1 requires “tackifier resin consists of one or more species of tackifier resin TL.” Applicant’s claim 14 requires “…the tackifier resin accounts for 30 wt.% by weight or more of all the tackifier resin in the pressure-sensitive adhesive.” Due to the “consists of” language of Applicant’s claim 1, the tackifier resin must be 100% of one or more species of tackifier TL.” Therefore, Applicant’s claim 14 fails to further limit claim 1 under 35 U.S.C. §112(d).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781